 3:18-cv-02982-MGL-PJG               Date Filed 11/05/18         Entry Number 1   Page 1 of 3




                             UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                COLUMBIA DIVISION


WENGUIGUO                                    )
a/k/a MILES KWOK                             )
781 Fifth A venue, 18th Floor                )
New York, NY 10022                           )                CIVIL NO. 18-
                                              )
                        Plaintiff,            )
                                              )
 V.                                           )
                                              )               NOTICE OF REMOVAL
YUDANLIN                                      )
128 Woodcock Trail                            )
West Columbia, SC 29169                       )
                                              )
                       Defendant,            )
                                              )

TO: THE CLERK OF THE UNITED STATES DISTRICT COURT FOR
    THE DISTRICT OF SOUTH CAROLINA, COLUMBIA DIVISION
Address: Matthew J. Perry, Jr. Courthouse
         901 Richland Street, Columbia, South Carolina 29201

                        DEFENDANT'S NOTICE OF REMOVAL

Defendant files this notice to removal under 28 U.S.C. § 1446(a).

                                A. Introduction

1.     Plaintiff is { Wen-gui Guo}; defendant is { Yu-Dan Lin}.

2.     On October 23, 2018, 2018, plaintiff sued defendant for the false, misleading,
disparaging, defamatory statements and fraudulent misrepresentations in the Circuit Court of
Lexington County of SOUTH CAROLINA, WENGUI GUO v. YUDAN LIN, Docket No.
2018CP3203623.                                  .    .~   ,
                                                            .

3.     Defendant received notice of the s~it on October 26, 2018.

                                B. Basis for Removal

4.     Removal is proper because

      There is complete diversity between the parties. 28 U.S.C. §1332(a); Darden v. Ford
Consumer Fin. Co., 200 F.3d 753, 755 (11th Cir. 2000); Laughlin v. Kmart Corp., 50 F.3d 871,

                                                  1
3:18-cv-02982-MGL-PJG                      Date Filed 11/05/18                           Entry Number 1                      Page 2 of 3




873 (10th Cir. 1995). Plaintiff is a citizen of the state of New York, not a United States citizen.
Defendant is a citizen of the state of SOUTH CAROLINA, a Uhited States citizen. The amount
in controversy exceeds$ 75,000, excluding interest, costs, and attorney fees.28 U.S.C. §l332(a).

5.      All pleadings, process, (jftlers, and other filings in the state court action are attached to
this notice as required by 28 tr.S.C. §1446(a).

6.      Venue is proper in this district under 28 U.S.C. §1441(a) because this district and
division embrace the place where the removed action has been pending.

7.      Defendant will promptly file a copy of this notice ofremoval with the clerk of the state
Circ~it court of SOUTH cAkoLtNA where the action has been pending.

                                          C. Jury Demand

8.'     Defendant demattds a jury in the federal cdutt.

                                          Q. Conclusion

The tJ.s. Federal Rules otttvil Ptbcedhre permits the defendttnt Yu-Dan Lin may temove an
action from SOUTH CAROLINA state circuit court to federal court (United States bistrict Court
for the District of SOUTH .tAROLINA). In ordet to invoke the federal court's diversity
  f'                     1•   '   l   •   •,                           I


jurisdiction, one requirethetit is tliat the amount in controversy must exceed $75,000. On August
24, :1dl 8, the defendant Bao•Sheng Gud removes an action frotn SOUTH CAROLINA state
dttrtii cowi of iexingt~m Cotinty .to foderal court (United States District Court For The District
of SOlJti-t tA.ROLINA, Cnihmt:Ha Division).

                   E. DECLAB,AtION UNDER Pt.NALTY OF PERJURY

t deciate under penalty bf petli\lty of perjury undt!r the laws of the United Suites bf America that
the foregoing is true and correct.

EXEclrrtb on this 2nd day of November, 201g
                                                                              l

                                                                             Respectfully submitted,

                                               By: --al--lllJ-'·:....::__:"'--·-"--=----~A<:........a:...:..;he.....:,"1.,
                                                                                                                     __
                                                YU-DAN LIN, Pro Se
                                                128 Woodcock Trail
                                                West Columbia, SC 29169
                                                Tel: (803)-931-2163;
                                                Email: dianatienusa@gmail.com




                                                                   2
3:18-cv-02982-MGL-PJG            Date Filed 11/05/18        Entry Number 1        Page 3 of 3




                            UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                               COLUMBIA DIVISION

                               CERTIFICATE OF SERVICE



I hereby certify that on November 2, 2018, I electronically filed the foregoing with the Clerk

of the Court by using the CM/ECF system. I further certify that I mailed the foregoing document

and the notice of electronic filing by first-class mail to the following non-CM/ECF

participants:_ _ _ _ _ _ _ _ _ _ _ _ _ _ __




Nekki Shutt
Burnette Shutt & McDaniel LLP
912 Lady Street
Columbia, SC 29202
Phone Number: (803) 904-7912
Fax Number:      (803) 904-7910
E-mail: nshutt@bumetteshutt.law
Attorney for Plaintiff


                                                  Respectfully submitted,

Dated this 2nd day of November, 2018

                                  By:



                                        YU-DAN LIN, Pro Se
                                        128 Woodcock Trail
                                        West Columbia, SC 29169
                                        Tel: (803)-931-2163;
                                        Email: dianatienusa@gmail.com
